Case: 12-3217     Document: 4     Page: 1   Filed: 10/05/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tate~ (!Court of §ppeaI~
       for tbe jfeberaI (!Circuit

                  HENRY E. GOSSAGE,
                      Petitioner,

                             v.
                DEPARTMENT OF LABOR,
                      Respondent.


                        2012-3217


   Petition for review of the Merit Systems Protection
Board in case no. SF3330110227-I-1.


                      ON MOTION


                       ORDER
   Henry Gossage moves for an extension of time, until
December 10, 2012, to file his initial brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motion is granted.
Case: 12-3217       Document: 4   Page: 2   Filed: 10/05/2012




HENRY GOSSAGE V. LABOR                                    2


                                    FOR THE COURT


      OCT 05 2012                    lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Henry E. Gossage (Informal brief form enclosed)
    Jeanne E. Davidson, Esq.
s27